                                                                  Case 2:19-cv-01739-JCM-DJA Document 28 Filed 01/07/20 Page 1 of 2



                                                              1   GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                              2   Kaine Messer (#14240)
                                                                  The District at Green Valley Ranch
                                                              3   170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                              4   Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                              5   christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                              6   Attorneys for Plaintiff/Counter-Defendant
                                                                  Russell LeBarron
                                                              7
                                                                                            UNITED STATES DISTRICT COURT
                                                              8
                                                                                                   DISTRICT OF NEVADA
                                                              9
                                                                   RUSSELL LEBARRON, an individual;               Case No.: 2:19-cv-01739-JCM-DJA
                                                             10
                                                                                     Plaintiff,
                                                             11    vs.                                             STIPULATION TO EXTEND TIME
                                                                                                                   TO RESPOND TO PLAINTIFF’S
                                                             12    INTERSTATE GROUP, LLC; DOES I                   MOTION TO DISMISS DEFENDANT’S
GABROY LAW OFFICES




                                                                   through X; and ROE Corporations XI              COUNTERCLAIM (ECF No. 20)
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13    through XX, inclusive,
                                                                                                                   (Second Request)
                           Henderson, Nevada 89012




                                                             14                       Defendant.
                                                             15
                                                                   INTERSTATE GROUP, LLC;
                                                             16
                                                                                      Counterclaimant,
                                                             17    vs.
                                                             18    RUSSELL LEBARRON,
                                                             19                       Counter-Defendant.
                                                             20
                                                                              STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S
                                                             21                   MOTION TO DISMISS DEFENDANT’S COUNTERCLAIM
                                                             22          Plaintiff/Counter-Defendant Russell LeBarron and Defendant/Counterclaimant
                                                             23   Interstate Group LLC, by and through their respective counsel of record, hereby stipulate
                                                             24   to the following extension of time for Defendant/Counterclaimant Interstate Group LLC to
                                                             25   respond to Plaintiff/Counter-Defendant’s Motion to Dismiss Defendant’s Counterclaim
                                                             26   (ECF No. 20). Defendant’s response is due January 17, 2020. See ECF No. 27, p. 2.
                                                             27          Plaintiff has requested until February 7, 2020 to respond to outstanding discovery,
                                                             28   and Defendant has agreed. In addition, Defendant has requested until February 21, 2020
                                                                                                         Page 1 of 2
                                                                  Case 2:19-cv-01739-JCM-DJA Document 28 Filed 01/07/20 Page 2 of 2



                                                              1   to respond to outstanding discovery, and Plaintiff has agreed.
                                                              2          Accordingly, and to facilitate such extensions, Plaintiff and Defendant hereby agree
                                                              3   that Defendant’s response to the Motion shall be due on February 14, 2020.
                                                              4          This is the second request for an extension of time to file a response to the motion.
                                                              5   This request is not sought for any improper purpose or other reason of delay.
                                                              6
                                                                   Dated this 7th day of January 2020.        Dated this 7th day of January 2020.
                                                              7
                                                                   Respectfully submitted,                    Respectfully submitted,
                                                              8

                                                              9    /s/ Christian Gabroy                       /s/ Malani Kotchka
                                                                   Christian Gabroy, Esq.                     Malani L. Kotchka, Esq.
                                                             10    Nev. Bar No. 8805                          Nev. Bar No. 0283
                                                                   GABROY LAW OFFICES                         HEJMANOWSKI & MCCREA LLC
                                                             11    170 S. Green Valley Parkway, Ste 280       520 South Fourth Street, Suite 320
                                                                   Henderson, Nevada 89012                    Las Vegas, NV 89101
                                                             12    Tel (702) 259-7777                         Tel: (702) 834-8777
GABROY LAW OFFICES




                                                                   Fax (702) 259-7704                         Fax: (702) 834-5262
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                                   Attorneys for Plaintiff                    Attorney for Defendant
                                                             14

                                                             15

                                                             16
                                                                         IT IS SO ORDERED.
                                                             17

                                                             18

                                                             19          January 9, 2020
                                                                         ______________                     __________________________________
                                                             20             Date                              UNITED STATES DISTRICT JUDGE

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28

                                                                                                          Page 2 of 2
